ACKNOWLEDGMENTS
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The Examiner acknowledges receipt of the amendment filed 4/15/20 wherein the specification was amended; claims 1-29 were canceled; and claims 30-65 were added.
          Note(s):  Claims 30-65 are pending.

APPLICANT’S INVENTION 
The instant applicant is directed to a method of imaging a cell surface and monitoring an exocytotic event in a cell by contacting the cell with a compound of Formula I as set forth in independent claims 30 and 48.

DOUBLE PATENTING REJECTION
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 30-65 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of U.S. Patent No. 10,577,370. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are directed to compounds that are used for imaging and monitor (using imaging) an exocytotic event.  For example, the patented invention (see claims 20-25) uses the term ‘luminescence’ which is the emission of light which is encompassed by the term ‘imaging’ which generates a visual representation of the illuminated area.  In addition, the skilled artisan would recognized that the patented invention encompasses exocytotic events (see claim 24) because according to any general dictionary, exocytosis is the process by which molecules are released to the outside of the cell.  In biological processes, constitutive secretion is carried out by cells in order to transfer molecules from the Golgi network to the outer surface of the cell (see the excerpt below).  Thus, and exocytotic event occurs when constitutive secretion occurs.  Hence, the inventions disclose overlapping subject matter.  

Exocytosis

    PNG
    media_image1.png
    199
    701
    media_image1.png
    Greyscale

Claims 30-35, 46, and 47 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 10,308,975. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are directed to compounds that are used for imaging.  For example, the patented invention (see claims 7-10) uses the term ‘luminescence’ which is the emission of light which is encompassed by the term ‘imaging’ which generates a visual representation of the illuminated area.  Thus, the skilled artisan would recognize that the inventions disclose overlapping subject matter.  

Claims 30-47 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,280,447. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are directed to compounds that are used for imaging.  For example, the patented invention (see claims 8 and 15-20) uses the term ‘luminescence’ which is the emission of light which is encompassed by the term ‘imaging’ which generates a visual representation of the illuminated area.  Hence, the skilled artisan would recognize that the inventions disclose overlapping subject matter.  

Claims 30-47 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4, 7, 8, 10, 12-16, 21, 22, 25-34, 37, and 40-43 of copending Application No. 16/548,214 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are directed to compounds that are used for imaging.  For example, the copending application (see claims 37, 40, 42, and 43) uses the term ‘luminescence’ which is the emission of light which is encompassed by the term ‘imaging’ which generates a visual representation of the illuminated area.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
COMMENTS/NOTES
Applicant is respectfully requested to submit copies of the lined through document appearing on the information disclosure statement.  They were not present in the fill at the time the Examiner reviewed the record.

It should be noted that no prior art is cited in the instant invention.  However, Applicant must address and overcome the double patenting rejection.  In particular, the claims are distinguished over the prior art because the prior art neither anticipates nor renders obvious a method of imaging a cell surface or monitor exocytotic events as set forth in independent claims 30 and 48.  The closest art is Applicant own work which is cited in the double patenting rejection above.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to D L Jones whose telephone number is (571)272-0617.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G. Hartley can be reached on (571)272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/D. L. JONES/Primary Examiner, Art Unit 1618                                                                                                                                                                                                        March 4, 2021